Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/358,162 in view of Jacob et al. (U.S. Patent No. 8,099,249 B2).  Although the claims at issue are not identical, they are not patentably distinct from each other because they seek to encompass the same invention (i.e. a method for compensating measured values in a capacitive pressure measuring cells using a measuring capacitance and a reference capacitance comprising all the steps required as claimed including that of determining a pressure induced capacitance change for both the reference and measuring capacitance, determining a thermal shock-induced capacitance change for both the reference and the measuring capacitance, and compensating the measured measure capacitance using the thermal shock induced capacitance and determining and outputting the pressure induced capacitance change or a quantity derived therefrom) .  
This is a provisional nonstatutory double patenting rejection.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
As to Claims 1 and 2, the instant claims recite “A computer program” at line 1 of claim 1 and “A computer readable media comprising a program code” at line 1 of claim 2.  The aforementioned limitations are directed to a program per se and encompasses signals and propagation of waves which does not fall within at least one of the four categories of patent eligible subject matter.   
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1, the instant claim recites the limitation "the reference capacitance" in line 3 and line 5.  There is insufficient antecedent basis for this limitation in the claim, resulting in an unclear scope of protection of the claim.  
As to Claim 1, the instant claim recites the limitation “the above dependencies” at line 12.  There is insufficient antecedent basis for this limitation in the claim, resulting in an unclear scope of protection of the claim.  It is unclear as to what exactly “the above dependencies” is referring to.  Does the aforementioned limitation depend on all of the limitations recited at lines 3 – 10? Or can it be any of lines 3 – 4 or lines 5 – 6 or lines 10 – 11?  
As to Claim 1, it is further unclear as to how “the thermal shock-induced capacitance change of the measuring capacitance” of line 11 of claim 1 are tied to the remaining claim limitations of claim 1 or in other words, what is the nexus between the aforementioned limitation (i.e. “the thermal shock-induced capacitance change of the measuring capacitance” of line 11) and “the thermal shock-induced capacitance change of the measuring capacitance” at lines 13-14 that is being used to compensate for the measured measuring capacitance if any?   Examiner’s understanding is that “the thermal shock-induced capacitance change of the measuring capacitance” of line 11 refer back to “a thermal shock-induced capacitance change of the measuring capacitance” that is claimed at lines 5 – 6, however, it is unclear if this limitation at line 11 is ever being used in the instant claim.  
As to Claim 1, the instant claim recites “the pressure-induced capacitance change” at line 15.   There is insufficient antecedent basis for this limitation in the claim, resulting in an unclear scope of protection of the claim.  It is unclear whether “the pressure-induced capacitance change” of line 15 is referring to the at least one reference capacitance or the measuring capacitance or both.  

As to Claim 2, the instant claim recites the limitation "the reference capacitance" in line 5 and line 7.  There is insufficient antecedent basis for this limitation in the claim, resulting in an unclear scope of protection of the claim.  
As to Claim 2, the instant claim recites the limitation “the above dependencies” at line 11.  There is insufficient antecedent basis for this limitation in the claim, resulting in an unclear scope of protection of the claim.  It is unclear as to what exactly “the 
As to Claim 2, it is further unclear as to how “the thermal shock-induced capacitance change of the measuring capacitance” of line 10 of claim 2 are tied to the remaining claim limitations of claim 2 or in other words, what is the nexus between the aforementioned limitation (i.e. “the thermal shock-induced capacitance change of the measuring capacitance” of line 10) and “the thermal shock-induced capacitance change of the measuring capacitance” at lines 12 - 13 that is being used to compensate for the measured measuring capacitance if any?   Examiner’s understanding is that “the thermal shock-induced capacitance change of the measuring capacitance” of line 10 refer back to “a thermal shock-induced capacitance change of the measuring capacitance” that is claimed at line 8, however, it is unclear if this limitation at line 10 is ever being used in the instant claim.  
As to Claim 2, the instant claim recites “the pressure-induced capacitance change” at line 14.   There is insufficient antecedent basis for this limitation in the claim, resulting in an unclear scope of protection of the claim.  It is unclear whether “the pressure-induced capacitance change” of line 14 is referring to the at least one reference capacitance or the measuring capacitance or both.  
 
As to Claim 3 the instant claim recites the limitation "the reference capacitance" in line 10 and line 12.  There is insufficient antecedent basis for this limitation in the claim, resulting in an unclear scope of protection of the claim.  
As to Claim 3, the instant claim recites the limitation “the above dependencies” at line 16.  There is insufficient antecedent basis for this limitation in the claim, resulting in an unclear scope of protection of the claim.  It is unclear as to what exactly “the above dependencies” is referring to.  Does the aforementioned limitation depend on all of the limitations recited at lines 10 – 14? Or can it be any of lines 10 – 11 or lines 12 – 13 or line 14?  
As to Claim 3, it is further unclear as to how “the thermal shock-induced capacitance change of the measuring capacitance” of line 15 of claim 3 are tied to the remaining claim limitations of claim 3 or in other words, what is the nexus between the aforementioned limitation (i.e. “the thermal shock-induced capacitance change of the measuring capacitance” of line 15) and “the thermal shock-induced capacitance change of the measuring capacitance” at lines 17 – 18 that is being used to compensate for the measured measuring capacitance if any?   Examiner’s understanding is that “the thermal shock-induced capacitance change of the measuring capacitance” of line 15 refer back to “a thermal shock-induced capacitance change of the measuring capacitance” that is claimed at line 13, however, it is unclear if this limitation at line 15 is ever being used in the instant claim.  
As to Claim 3, the instant claim recites “the pressure-induced capacitance change” at line 19.   There is insufficient antecedent basis for this limitation in the claim, resulting in an unclear scope of protection of the claim.  It is unclear whether “the pressure-induced capacitance change” of line 19 is referring to the at least one reference capacitance or the measuring capacitance or both.  

As to Claim 4, the instant claim recites the limitation "the reference capacitance" in line 3 and line 5.  There is insufficient antecedent basis for this limitation in the claim, resulting in an unclear scope of protection of the claim.  
As to Claim 4, the instant claim recites the limitation “the above dependencies” at line 12.  There is insufficient antecedent basis for this limitation in the claim, resulting in an unclear scope of protection of the claim.  It is unclear as to what exactly “the above dependencies” is referring to.  Does the aforementioned limitation depend on all of the limitations recited at lines 3 – 10? Or can it be any of lines 3 – 4 or lines 5 – 7 or line 10?  
As to Claim 4, it is further unclear as to how “the thermal shock-induced capacitance change of the measuring capacitance” of line 11 of claim 4 are tied to the remaining claim limitations of claim 4 or in other words, what is the nexus between the aforementioned limitation (i.e. “the thermal shock-induced capacitance change of the measuring capacitance” of line 11) and “the thermal shock-induced capacitance change of the measuring capacitance” at lines 13 – 14 that is being used to compensate for the measured measuring capacitance if any?   Examiner’s understanding is that “the thermal shock-induced capacitance change of the measuring capacitance” of line 11 refer back to “a thermal shock-induced capacitance change of the measuring capacitance” that is claimed at lines 5 - 6, however, it is unclear if this limitation at line 11 is ever being used in the instant claim.  
As to Claim 4, the instant claim recites “the pressure-induced capacitance change” at line 15.   There is insufficient antecedent basis for this limitation in the claim, resulting in an unclear scope of protection of the claim.  It is unclear whether “the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 - 4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,099,249 B2 to Jacob et al. (hereinafter “Jacob”).

Regarding Claims 1, 2 and 4, Jacob teaches a computer program for compensating measured values in capacitive pressure measuring cells (1, Fig. 2, see the measuring cell at 1 and a microprocessor 4) using a measuring capacitance, at least one reference 
- a pressure-induced capacitance change of the reference capacitance (see Cr, Fig. 3) as a function of a pressure- induced capacitance change of the measuring capacitance (see Cm, Fig. 3, see Col. 5, lines 38 – 58 describing the diagram 3 which shows the relationship of the measured capacitance value Cm plotted on the x-axis and the reference capacitance values Cr plotted on the y-axis that resulted in an increase of a pressure change, hence reading on the invention as claimed), and 
- a thermal shock-induced capacitance change of the reference capacitance as a function of a thermal shock-induced capacitance change of the measuring capacitance (see Col. 5, lines 59 – 67 describing “If this value pair is not in the tolerance band T according to FIG. 3, then it is assumed that this is a rapid change in temperature, i.e., a thermal shock and therefore the measured value Cm must be corrected before being output to the signal output” therefore it would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize the “value pair” i.e. Cr, Cm, that are not in the tolerance band according to Fig. 3, to be the values during a thermal shock, hence reading on the invention as claimed), being stored in the memory (see Col. 5, lines 52 – 63), 
wherein the computer program, when being executed, instructs a microcontroller (microprocessor 4, Fig. 1) implementing the following steps: 

- determining the thermal shock-induced capacitance change of the measuring capacitance from a combination of the above dependencies (see Col. 5, lines 31 – 67, and “measured value Cm1” as indicated at Fig. 3 which is a measured value of the Cm at thermal shock and as seen at Fig. 3, this constitutes for the change in Cr, note that the thermal shock-induced capacitance is determined based on when the Cm, Cr values (i.e. values that were obtained in steps above, thus being part of the combination of dependencies as claimed) are outside of the tolerance band as described above, therefore it is obvious that measurement of Cm and Cr is used in order to determine the thermal shock-induced capacitance hence reading on the invention as claimed), 
- compensating the measured measuring capacitance using the thermal shock-induced capacitance change of the measuring capacitance (see Col. 2, lines 45 – 51, Col. 3, lines 25 – 61, Col. 5, lines 59 – 63, describing correcting the measured value Cm obtained at the thermal shock, see also Col. 6, lines 1 – 25 describing an example of how the measuring capacitance is corrected/compensated during thermal shock instances), and
- determining and outputting the pressure-induced capacitance change or a quantity derived therefrom (see Col. 5, line 59 – Col. 6, line 25 describing correcting the measured value and then outputting the corrected value as the “true” measured value of the pressure to the signal output of the microprocessor).  
Jacob teaches a method for compensating measured values in a capacitive pressure measuring cell as seen at Fig. 1 and as describe above, Jacob does not explicitly state the method being used in capacitive pressure measuring cells (i.e. plural cells).  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the method of Jacob on multiple measuring cells since Jacob’s invention is not limited to a single cell and can be used on multiple cells (see Col. 2, lines 45 – 51 and Col. 6, lines 50 – 56).

 Regarding Claim 3, Jacob teaches a measurement arrangement for a pressure measuring cell comprising a membrane being attached to a base body via a circumferential joint (see Col. 2, lines 52 – 56, see also related/conventional pressure measuring cell described at Col. 1, lines 30 – 41), a membrane electrode being arranged on the membrane, a measuring electrode and a reference electrode surrounding the measuring electrode being arranged opposite to the membrane electrode on the base body (see Col. 2, lines 52 – 64 describing the details of the measuring cell, see also the conventional pressure measuring cell described at col. 1, lines 30 – 41 describing similar arrangements), the membrane electrode and the measuring electrode forming a measuring capacitance and the membrane electrode and the reference electrode forming a reference electrode (see Col. 2, lines 52 – 64 describing the details of the measuring cell, see also the conventional pressure measuring cell described at col. 1, lines 30 – 41 describing similar arrangements), a measuring electronic (see microprocessor 4, Fig. 2) coupled to the pressure measuring cell (1, Fig. 2) and comprising a microcontroller implementing a method for 
- determining a pressure-induced capacitance change of the reference capacitance (see Cr, Fig. 3) as a function of a pressure-induced capacitance change of the measuring capacitance (see Cm, Fig. 3, see Col. 5, lines 38 – 58 describing the diagram 3 which shows the relationship of the measured capacitance value Cm plotted on the x-axis and the reference capacitance values Cr plotted on the y-axis that resulted in an increase of a pressure change, hence reading on the invention as claimed), 
- determining a thermal shock-induced capacitance change of the reference capacitance as a function of a thermal shock-induced capacitance change of the measuring capacitance (see Col. 5, lines 59 – 67 describing “If this value pair is not in the tolerance band T according to FIG. 3, then it is assumed that this is a rapid change in temperature, i.e., a thermal shock and therefore the measured value Cm must be corrected before being output to the signal output” therefore it would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize the “value pair” i.e. Cr, Cm, that are not in the tolerance band according to Fig. 3, to be the values during a thermal shock, hence reading on the invention as claimed), 

- determining the thermal shock-induced capacitance change of the measuring capacitance from a combination of the above dependencies (see Col. 5, lines 31 – 67, and “measured value Cm1” as indicated at Fig. 3 which is a measured value of the Cm at thermal shock and as seen at Fig. 3, this constitutes for the change in Cr, note that the thermal shock-induced capacitance is determined based on when the Cm, Cr values (i.e. values that were obtained in steps above, thus being part of the combination of dependencies as claimed) are outside of the tolerance band as described above, therefore it is obvious that measurement of Cm and Cr is used in order to determine the thermal shock-induced capacitance hence reading on the invention as claimed), 
- compensating for the measured measuring capacitance using the thermal shock-induced capacitance change of the measuring capacitance (see Col. 2, lines 45 – 51, Col. 3, lines 25 – 61, Col. 5, lines 59 – 63, describing correcting the measured value Cm obtained at the thermal shock, see also Col. 6, lines 1 – 25 describing an example of how the measuring capacitance is corrected/compensated during thermal shock instances), and
- determining and outputting the pressure-induced capacitance change or a quantity derived therefrom (see Col. 5, line 59 – Col. 6, line 25 describing correcting the measured value and then outputting the corrected value as the “true” measured value of the pressure to the signal output of the microprocessor).  
Jacob teaches a method for compensating measured values in a capacitive pressure measuring cell as seen at Fig. 1 and as describe above, Jacob does not explicitly state the method being used in capacitive pressure measuring cells (i.e. plural cells).  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the method of Jacob on multiple measuring cells since Jacob’s invention is not limited to a single cell and can be used on multiple cells (see Col. 2, lines 45 – 51 and Col. 6, lines 50 – 56).
Furthermore, even though Jacob teaches a pressure measurement cell as described above Jacob is silent regarding a fill level measurement arrangement for the pressure measuring cell.  However, it would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the measurement arrangement of Jacob in a fill level measurement arrangement since the measurement cell of Jacob is not restricted to a particular measurement and can be used in a variety of measurement arrangements including that of a fill level arrangement.  Note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Burgard et al. (U.S. 2016/0320256 A1) teaches capacitive pressure measuring cell having at least one temperature sensor.
Uehlin et al. (U.S. 2014/0144206 A1) teaches a method for operating a pressure sensor, which includes a measuring membrane, at least one platform and a capacitive transducer having two pressure dependent capacitances between electrodes on the measuring membrane.
Gruhler (U.S. No. 2011/0100130 A1) teaches a measuring cell with a base body, a measurement membrane which is arranged on the base body, and a measurement device.  Additionally, attempts have been made to use a bending line of the measurement membrane, and the resulting changed capacitance value, to detect the occurrence of a thermal shock and to correct the incorrect measured value.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403.  The examiner can normally be reached on M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARRIT EYASSU/           Primary Examiner, Art Unit 2861